Citation Nr: 0308928	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  While on active duty, the veteran was treated for 
gonorrhea urethritis, and the condition is resolved.

3.  After his discharge from active duty, the veteran was 
treated for urinary tract infection, prostatodynia, chronic 
prostatitis, and excision of a bladder neck cyst, and the 
conditions are resolved.

4.  Post-operative residuals of a bladder neck cyst are not 
related to an in-service injury or disease.

5.  Erectile dysfunction is not related to an in-service 
injury or disease, and the veteran does not have a 
genitourinary disorder that is related to active service.




CONCLUSION OF LAW

A genitourinary disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in April 2001 and the 
December 2002 Supplemental Statement of the Case (SSOC).  The 
December 2002 SSOC further notified the veteran that ultimate 
responsibility for the submission of evidence remained with 
him and that he would be notified of any records that could 
not be obtained so that he could attempt to submit the 
records.  He was specifically requested to provide VA with 
sufficient information regarding private medical providers 
from whom he had previously indicated he had received 
treatment for genitourinary conditions by letter in January 
2002.  He was notified of the laws and regulations pertinent 
to the principles of service connection in the May 2000 
Statement of the Case (SOC) and December 2002 SSOC.  The 
Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded a VA examination in August 
2002.  See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting 
report has been obtained.  The veteran was afforded the 
opportunity to offer testimony before the undersigned Acting 
Veterans Law Judge in August 2002.  A transcript is of 
record.  VA treatment records have been obtained.  
Additionally, reasonable efforts were made to obtain private 
medical records identified by the veteran.  Of the 11 private 
medical providers that the veteran indicated treated him for 
a bladder condition, three were hospitals that the veteran 
indicated have since closed.  Two private medical providers 
submitted medical records.  The remaining 6 identified 
private medical providers responded by indicating that no 
records for the veteran were available.  The veteran was 
notified of the unavailable records via the December 2002 
SSOC.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

Factual Background

The veteran initiated the current claim in March 1999, 
asserting that a bladder condition was the result of his 
military service.

His September 1965 Report of Medical Examination for 
induction reflects that the veteran's genitourinary system 
was clinically evaluated as normal and urinalysis testing was 
negative.  His September 1965 Report of Medical History 
reflects that the veteran indicated that he did not have or 
ever have frequent or painful urination, blood in urine, or a 
venereal disease.

A September 19, 1967, service medical record contains an 
impression of gonorrhea.  An October 31, 1967, service 
medical record reflects that the veteran complained of 
discharge and contains an impression of gonorrhea urethritis.  
A November 4, 1967, service medical record reflects that the 
veteran had received procaine penicillin for gonorrhea in 
late October of 1967 with improvement within 24 hours but he 
again complained of draining.  The November 4, 1967, record 
contains an impression of gonorrhea and reflects another 
prescription for procaine penicillin.  A November 8, 1967, 
service medical record reflects that the veteran indicated 
that he still had minimal drainage.  A November 8, 1967, 
medical card contains a diagnosis of gonorrhea urethritis and 
reflects that he was treated with procaine penicillin.  A 
November 15, 1967, record reflects that the veteran still 
complained of a slight drip.

A March 1968 service medical record reflects that the veteran 
reported a history of minimal discharge.  The record reflects 
that a urinalysis was conducted and contains an impression of 
nonspecific urethritis.

The veteran's April 1968 Report of Medical History reflects 
that he indicated that he did not have or ever have frequent 
or painful urination or blood in his urine.  He left blank 
whether he had or had had a venereal disease.  The April 1968 
Report of Medical Examination reflects that the veteran's 
genitourinary system was clinically evaluated as normal and 
urinalysis testing was negative.

A June 1983 discharge summary reflects that the veteran had 
been admitted with persistent perineal pain.  The veteran had 
a cystoscopy with lancing of a medial lesion of the bladder.  
The summary reflects discharge diagnoses of prostatodynia, 
fibrositis syndrome, and bladder cyst.

An August 1983 VA medical record reflects that the veteran 
complained of soreness in the pelvis.  The record contains an 
diagnosis of pain of questionable etiology.

An October 1983 private medical record indicates that the 
veteran had no organ, masses or areas of tenderness palpable 
of his abdomen but reflects the veteran complained of a dull 
pain under his pelvic bone.  The record indicates that the 
veteran's genitourinary system was that of a normal male but 
his testicles appeared slightly smaller than average and were 
a bit soft.  An accompanying record reflects abdominal pain 
of uncertain etiology.

A November 1983 letter from a private physician indicates 
that the veteran had complained of pain in the lower abdomen 
and indicated that he had penile discharge in the mornings.  
The summary indicates that the veteran's complaints were 
thought to have reached delusional proportion and a 
psychological evaluation indicated a psychotic depressive 
reaction.  A culture showed ecoli and the veteran was started 
on an antibiotic.  A later culture showed no growth.  A 
November 1983 discharge summary contains diagnosis of 
psychotic depressive reaction and chronic nonspecific 
prostatitis, apparently relieved.

A September 1985 private medical record reflects that the 
veteran complained of chronic unremitting pain all over the 
pelvic area.

A November 1986 private medical record reflects that the 
veteran's chief complaint was depression and pain in his 
bladder.  The record indicates that the veteran suffered from 
psychotic depressive illness associated with somatic 
delusions.  The record indicates that there were no organs, 
masses or areas of tenderness of the veteran's abdomen and 
his genitourinary system was of a normal male.  The record 
contains an impression of, "Essentially negative physical 
examination".

An April 1999 VA psychological assessment reflects that the 
veteran indicated some discomfort in the genital area that 
affected his desire for sex.

A June 1999 VA genitourinary examination contains diagnoses 
of a history of a bladder-neck cyst which most likely 
represented as a diverticula and non-insulin dependent 
diabetes mellitus.

A statement from the veteran's wife, received in August 1999, 
reflects that she indicated that shortly after she and the 
veteran began living together in 1968, he began to complain 
about pain and discomfort.  She also indicated that they have 
visited many doctors.

The veteran was afforded a hearing in August 2001.  The 
hearing transcript reflects that the veteran testified that: 
while in service, he was treated on 4 to 5 occasions for a 
continuous condition; he maintained he had sought continuous 
treatment for urethral discharge and infection since his 
discharge from service; he was diagnosed with a bladder cyst 
in 1987; he asserted that he was misdiagnosed while in 
service; and he contended that his genitourinary condition 
caused his severe depression.

The August 2002 VA genitourinary examination report reflects 
that the VA examiner reviewed the veteran's medical records.  
The diagnosis portion of the examination report reflects 1) 
veteran's history of chronic prostatitis, prostatodynia and 
bladder cyst, 2) gonococcal urethritis, diagnosed while in 
service and now resolved, and 3) erectile dysfunction, 
probably secondary to diabetes and hypertension.  The 
examiner noted in the examination report that the etiology of 
the bladder neck cyst was likely chronic nonbacterial 
prostatitis and his currently diagnosed genitourinary 
disorder was only erectile dysfunction, otherwise no evidence 
of prostatitis.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

To begin, the Board notes that an in-service injury or 
disease must result in a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (service connection is 
granted to compensate for a loss of earning capacity due to 
some incidence or result of military service.  The underlying 
in-service incident must have resulted in a disability to 
warrant service connection).  The evidence of record reflects 
that the veteran has complained of pain in his pelvic region 
for many years and has been treated for urinary tract 
infection, prostatodynia, and bladder cyst.  But the most 
current evidence of record, the August 2002 VA examination, 
reflects that the veteran's only current genitourinary 
disability is erectile dysfunction.  The VA examination 
report also reflects that the veteran's erectile dysfunction 
is probably due to hypertension and diabetes mellitus.  
Accordingly, the veteran's only current genitourinary 
disability, or erectile dysfunction, is not the result of his 
in-service gonorrhea.  See 38 C.F.R. § 3.303(d) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Furthermore, the VA examiner indicated that the likely 
etiology of the veteran's prostatodynia, chronic prostatitis, 
and bladder neck cyst was chronic nonbacterial prostatitis.  
The veteran was treated for and diagnosed with gonorrhea 
urethritis, an infection due to the bacterium neisseria 
gonorrhoeae.  See Dorland's Illustrated Medical Dictionary 
(27th ed. 1988).  Accordingly, while the VA examiner 
indicated that the veteran's only current genitourinary 
disorder was erectile dysfunction, the Board also finds that 
any post-operative residuals due to the veteran's bladder 
neck cyst were not incurred in or aggravated by service as 
the veteran's post-service genitourinary treatment was likely 
cue to chronic nonbacterial prostatitis and he was treated 
for a bacterial infection while in service.   See 38 C.F.R. 
§ 3.303(d) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Additionally, the veteran's wife, in correspondence received 
in April 1999, indicated that the veteran began to complain 
about pain and discomfort shortly after they began to live 
together in 1968.  Also, the August 2001 hearing transcript 
reflects that the veteran maintained he had sought continuous 
treatment for urethral discharge and infection since his 
discharge from service.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomotology after service, shown by a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity, is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2002).  In the instant case, the 
evidence of record does not support a finding of service 
connection based on continuity of symptomotology.  While the 
veteran has indicated that he has had symptoms such as 
discharge similar to that while on active duty and his wife 
described continuous complaints of pain, the evidence of 
record reveals that he has been treated for different 
diagnoses over the three-plus decades since his discharge in 
1968.  As indicated above, the competent medical evidence of 
record reveals that these diagnoses were likely due to 
nonbacterial prostatitis.  As such, the evidence of record 
does not show continuity of gonorrhea symptomotology.  See 
38 C.F.R. § 3.303(b) (2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
 
Finally, the Board notes that the veteran has asserted that 
his current conditions were the result of his service.  
Moreover, the veteran asserted that he was misdiagnosed while 
in service.  He also stated that his genitourinary condition 
caused his severe depression.  The evidence does not 
demonstrate that he has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, he is not qualified to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, the veteran's 
contentions that he has current genitourinary conditions 
which were incurred while on active duty, that he was 
misdiagnosed while on active duty, and that his severe 
depression is the result of a genitourinary condition are not 
competent medical evidence.  

In short, the preponderance of the evidence is against a 
finding that the veteran has a genitourinary disorder that 
was incurred in or aggravated by his military service.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of this claim that 
would give rise to a reasonable doubt, which could be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Service connection for a genitourinary disorder is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

